


116 HR 3223 IH: Pharmacy Benefit Manager Accountability Study Act of 2019
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3223
IN THE HOUSE OF REPRESENTATIVES

June 12, 2019
Mr. Marshall (for himself, Mr. Welch, Mr. Carter of Georgia, and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To require the Comptroller General of the United States to study the role pharmacy benefit managers play in the pharmaceutical supply chain and to provide Congress with appropriate policy recommendations, and for other purposes.

 
1.Short titleThis Act may be cited as the Pharmacy Benefit Manager Accountability Study Act of 2019. 2.Study by Comptroller General of United States (a)In generalThe Comptroller General of the United States shall, in consultation with appropriate stakeholders, conduct a study on the role of pharmacy benefit managers with respect to federally facilitated Exchanges operated pursuant to section 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)). 
(b)Permissible examinationIn conducting the study required under subsection (a), the Comptroller General may examine various qualitative and quantitative aspects of the role of pharmacy benefit managers with respect to federally facilitated Exchanges described in such subsection, such as the following: (1)The role that pharmacy benefit managers play in the pharmaceutical supply chain of such Exchanges. 
(2)The state of competition among pharmacy benefit managers on such Exchanges, including the market share for the Nation’s largest pharmacy benefit managers. (3)The use of rebates and fees by pharmacy benefit managers with respect to such Exchanges, including— 
(A)the extent to which rebates are passed on to qualified health plans offered on such Exchanges and whether such rebates are passed on to individuals enrolled in such plans; (B)the extent to which rebates are kept by such pharmacy benefit managers; and 
(C)the role of any fees charged by such pharmacy benefit managers. (4)Whether pharmacy benefit managers structure their formularies with respect to such Exchanges in favor of high-rebate prescription drugs over lower-cost, lower-rebate alternatives. 
(5)The average prior authorization approval time for pharmacy benefit managers with respect to such Exchanges. (6)Factors affecting the use of step therapy by pharmacy benefit managers with respect to such Exchanges. 
(7)The extent to which the price that pharmacy benefit managers charge private payors on such Exchanges for a drug is more than such pharmacy benefit managers pay the pharmacy for the drug. (c)ReportNot later than the date that is three years after the date of enactment of this Act, the Comptroller General shall submit to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report containing the results of the study conducted under subsection (a), including policy recommendations. 

